Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 29 March 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/19/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	The Chinese Office Action in application No. 202220112488.0 dated June 8, 2022 has not been considered as neither the relevancy nor translation was provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawanobori (Publication No.: US 2022/0091479 A1).
With respect to claim 1, Sawanobori discloses an optical element driving mechanism, comprising: 
a movable part (connector 60; [0036], Figs. 6A and 6B), configured to be connected to an optical element (blade 50; [0027]), Figs. 6A and 6B); 
a fixed assembly, having a first opening, wherein the movable part is movable relative to the fixed assembly along a first axis (either cover plate 40 with opening 41 or partition 30 with opening 31; [0035]; Figs. 6A and 6B); and 
a driving assembly, configured to drive the movable part to move between a first position and a second position relative to the fixed assembly, so that the optical element selectively overlaps the first opening (actuator 20; [0036]; Figs. 6A and 6B).


Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While the prior arts cited below all show different blade driving mechanisms with different ways to determine the first and second position, none of them disclose or suggest utilizing a magnetically conductive material and an electrically conductive member on the movable part.
While similar slid contact systems are known, see for example Han in which the power switch when slid from the first to the second position forms a circuit which triggers the on state of the camera, the specific use and physical arrangements in the system of the present Application would require impermissible hindsight even with the known general teaching of Han.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Publication No.: US 2022/0121086 A1)
Wang et al. (Publication No.: US 2022/0120997 A1)
Wang et al. (Publication No.: US 2022/0121025 A1)
Sawanobori et al. (Publication No.: US 2022/0091478 A1)
Wang et al. (Publication No.: US 2020/0249415 A1)
Han (Publication No.: US 2007/0122144 A1)



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/17/2022